Citation Nr: 1118512	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-46 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the period prior to November 27, 2009, and in excess of 30 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2008 decision, the Houston RO granted service connection and assigned an initial 10 percent rating for service connection for PTSD, effective 
June 23, 2008, the date of receipt of the Veteran's claim for PTSD.  

In June 2009, the Veteran entered a notice of disagreement (NOD) with the initial rating for PTSD assigned in the November 2008 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in a June 2010 rating decision and Supplemental Statement of the Case (SSOC), the Houston RO granted a staged 30 percent rating for PTSD for the initial rating period beginning November 27, 2009, the date of a VA examination report.  Although the RO granted a higher 30 percent rating for PTSD for the initial rating period beginning November 27, 2009, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the initial rating period prior to November 27, 2009, the Veteran's PTSD has been characterized by difficulty falling and staying asleep, suspiciousness, and recurrent recollections of trauma in service.  

2.  For the initial rating period prior to November 27, 2009, the Veteran's PTSD has not been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

3.  For the initial rating period from November 27, 2009, the Veteran's PTSD has been characterized by anxiety, chronic sleep impairment, intrusive thoughts, mild memory loss, restricted range of affect, and hypervigilance.  

4.  For the initial rating period from November 27, 2009, the Veteran's PTSD has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to November 27, 2009, the criteria for an initial disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  For the initial rating period from November 27, 2009, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in October 2008 and May 2010 for PTSD.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

The Veteran is in receipt of a 10 percent rating for service-connected PTSD for the initial rating period prior to November 27, 2009, and a rating of 30 percent thereafter under the provisions of 38 C.F.R. § 4.130, DC 9411.

Initial Rating Period prior to November 27, 2009

The Board finds that, for the initial rating period prior to November 27, 2009, the Veteran's service-connected PTSD has been characterized by difficulty falling and staying asleep, suspiciousness, and recurrent recollections of trauma in service.

The Veteran had a VA compensation examination for PTSD in October 2008.  The VA examiner noted the Veteran's history in detail.  The Veteran reported recurrent recollections of trauma in service, difficulty falling and staying asleep, and suspiciousness.  The Veteran reported that he had not been receiving any treatment for his PTSD.  The Veteran also reported that the relationship with his spouse and children was good.

During the October 2008 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no impairment in short-term or long-term memory processes or ability to concentrate.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  Affect and mood were recorded as normal and not characterized by depression or anxiety.  The Veteran denied episodes of panic and reported no obsessions or compulsions and also denied homicidal or suicidal ideation.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.

The October 2008 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 85.  The VA examiner stated the Veteran's psychiatric symptoms were not enough to interfere with social and occupation functioning or to require continuous medication.  The VA examiner also stated that the prognosis for PTSD was good.

The Veteran asserts that an initial evaluation in excess of 10 percent is warranted for the initial rating period prior to November 27, 2009, for his service-connected PTSD.  The Board has reviewed the evidence of record and finds that it does not, for the initial rating period prior to November 27, 2009, support an evaluation in excess of the 10 percent rating initially assigned.

On review of the evidence above, the Board finds that, for the initial rating period prior to November 27, 2009, the Veteran's PTSD has been characterized by difficulty falling and staying asleep, suspiciousness, and recurrent recollections of trauma in service.  The Board particularly notes that the Veteran's PTSD has been characterized as "mild."  

In order to achieve the next-higher 30 percent rating, the evidence must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

With regard to depressed mood, in the October 2008 VA examination, the Veteran reported experiencing depression; however, the VA examiner reported that mood and affect were normal.  Regarding anxiety symptoms and panic attacks, the VA examiner reported that panic attacks were absent.  With regard to suspiciousness, during the October 2008 VA examination, the Veteran reported paying attention to everything around him and felt that people were going to rip him off.  Regarding chronic sleep impairment, the Veteran reported difficulty falling and staying asleep, specifically, the Veteran reported having dreams that would awaken him, the he would fall back to sleep.  With respect to the Veteran's memory, the October 2008 VA examination report indicated that memory was within normal limits.  

The record demonstrates that the Veteran's PTSD is characterized by difficulty falling and staying asleep, suspiciousness, and recurrent recollections of trauma in service.  Also as reported above, the Veteran's PTSD symptoms are very mild and infrequent.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 30 percent rating criteria under DC 9411 for the initial rating period prior to November 27, 2009.  Even though the Veteran exhibits suspiciousness and mild sleeping impairment, the Veteran's PTSD symptoms, as a whole, are contemplated by the 10 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned.).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for PTSD, for the initial rating period prior to November 27, 2009.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7. 




Initial Rating Period from November 27, 2009

The Board finds that, for the initial rating period from November 27, 2009, the Veteran's service-connected PTSD has been characterized by anxiety, chronic sleep impairment, intrusive thoughts, mild memory loss, restricted range of affect, and hypervigilance.

The Veteran had a VA compensation examination for PTSD in May 2010.  The VA examiner noted the Veteran's history in detail.  The Veteran reported anxiety, chronic sleep impairment, intrusive thoughts, mild memory loss, and hypervigilance.  The Veteran reported that he spent time with his grandchildren three times a week and reported his relationship with his children and grandchildren as "very good."  The Veteran also had friends that he went to lunch with and played golf with.

During the May 2010 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was mild memory impairment, with occasional forgetfulness.  The Veteran also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  Affect was recorded as constricted.  The Veteran denied significant depression symptoms and denied episodes of panic.  The Veteran reported no obsessions or compulsions and also denied homicidal or suicidal ideation.  The Veteran was able to maintain adequate daily hygiene, had no problems with the activities of daily living, and was found capable to manage his own financial affairs.

The October 2008 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 70.  The VA examiner stated the Veteran's psychiatric symptoms were persistent and generally mild.  The VA examiner also stated that the impact on social and familial functioning was very mild.  

The Veteran asserts that an initial evaluation in excess of 30 percent is warranted for the initial rating period from November 27, 2009, for his service-connected PTSD.  The Board has reviewed the evidence of record and finds that it does not, for the initial rating period from November 27, 2009, support an evaluation in excess of the 30 percent rating initially assigned.

On review of the evidence above, the Board finds that, for the initial rating period from November 27, 2009, the Veteran's PTSD has been characterized by anxiety, chronic sleep impairment, intrusive thoughts, mild memory loss, restricted range of affect, and hypervigilance.  The Board particularly notes that the Veteran's PTSD has been characterized as "mild."  

In order to achieve the next-higher 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

The evidence in this case does not reveal communication difficulties.  The 
May 2010 VA examination report reflected that the Veteran's speech was unremarkable.  With regard to panic attacks, the May 2010 VA examination report did not reflect a history of panic attacks.  Regarding comprehension skills, there was no evidence of any difficulty in understanding complex commands.  The Veteran's insight and judgment were intact.  The May 2010 VA examiner found no significant impairment in the Veteran's thought processes and found that the Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  With respect to the Veteran's memory, the May 2010 VA examination report indicated mild, occasional forgetfulness.  

The record demonstrates that the Veteran's PTSD is characterized by anxiety, chronic sleep impairment, intrusive thoughts, mild memory loss, restricted range of affect, and hypervigilance.  Also as reported above, the Veteran's PTSD symptoms are mild.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 50 percent rating criteria under DC 9411 for the initial rating period from November 27, 2009.  Even though the Veteran exhibits a restricted range of affect and hypervigilance, the Veteran's PTSD symptoms, as a whole, are contemplated by the 30 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned.).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD, for the initial rating period from November 27, 2009.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested anxiety, chronic sleep impairment, intrusive thoughts, mild memory loss, restricted range of affect, and hypervigilance.  These symptoms are part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the 

effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for PTSD, in excess of 10 percent for the period prior to November 27, 2009, and in excess of 30 percent thereafter, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


